Name: Commission Regulation (EEC) No 536/83 of 8 March 1983 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for animals other than young calves
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology;  agricultural activity
 Date Published: nan

 9 . 3 . 83 Official Journal of the European Communities No L 63/9 COMMISSION REGULATION (EEC) No 536/83 of 8 March 1983 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for animals other than young calves HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 368/77 is amended as follows : 1 . The words 'heptahydrated ferrous sulphate' in formulae I H, I I , I J , I K, I L , II L, II M, II N, II O, II P, II Q, II R, II S and II T, are replaced by 'mono- and/or heptahydrated ferrous sulphate'. 2 . The words 'pentahydrated copper sulphate' in formulae I H, I I , I J , I K, I L, II N , II O, II P, II Q, II R, II S, II T and II U, are replaced by 'mono- and/or pentahydrated copper sulphate '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No II 83/82 (2), and in particular Article 7 (5) thereof, Whereas the Annex to Commission Regulation (EEC) No 368 /77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for animals other than young calves (3), as last amended by Regula ­ tion (EEC) No 85/83 (4), gives formulae for denaturing skimmed-milk powder ; whereas in view of changes in the manufacturing processes for ferrous sulphate and copper sulphate these formulae should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140 , 20 . 5 . 1982, p. 1 . (3) OJ No L 52, 24 . 2 . 1977 , p. 19 . 4 OJ No L 13, 15 . 1 . 1983 , p. 7 .